Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                      Debtors Insurance Policy Page 1 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                      Debtors Insurance Policy Page 2 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                      Debtors Insurance Policy Page 3 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                      Debtors Insurance Policy Page 4 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                      Debtors Insurance Policy Page 5 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                      Debtors Insurance Policy Page 6 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                      Debtors Insurance Policy Page 7 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                      Debtors Insurance Policy Page 8 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                      Debtors Insurance Policy Page 9 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 10 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 11 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 12 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 13 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 14 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 15 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 16 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 17 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 18 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 19 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 20 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 21 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 22 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 23 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 24 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 25 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 26 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 27 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 28 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 29 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 30 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 31 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 32 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 33 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 34 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 35 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 36 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 37 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 38 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 39 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 40 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 41 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 42 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 43 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 44 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 45 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 46 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 47 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 48 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 49 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 50 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 51 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 52 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 53 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 54 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 55 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 56 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 57 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 58 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 59 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 60 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 61 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 62 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 63 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 64 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 65 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 66 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 67 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 68 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 69 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 70 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 71 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 72 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 73 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 74 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 75 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 76 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 77 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 78 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 79 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 80 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 81 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 82 of 83




                                                                      Exhibit C
Case 17-12172   Doc 111-1 Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Exhibit
                     Debtors Insurance Policy Page 83 of 83




                                                                      Exhibit C
